UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1938


GLENN PHILLIPS; ALICE PHILLIPS, Owners, certain parcels of
real estate and appurtenance thereunto belonging and
situated on White Oak Run Welton Road in Hancock County,
West Virginia, and particularly described in Deed Book 259
at page 76,

                Plaintiffs - Appellants,

          v.

JAMES DAVIS, JR., Prosecuting Attorney for Hancock County,
West Virginia, on behalf of State of West Virginia and the
Hancock Brooke Weirton Drug Task Force,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00107-FPS-JES)


Submitted:   January 19, 2012              Decided:   February 2, 2012


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glenn Phillips, Alice Phillips, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Glenn Phillips and Alice Phillips appeal the district

court’s order dismissing this action for want of jurisdiction.

We   have   reviewed    the    record   and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Phillips v. Davis, No. 5:11-cv-00107-FPS-JES (N.D. W.

Va. Aug. 3, 2011).        See D.C. Court of Appeals v. Feldman, 460

U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923).     We deny the motion for transcript at government expense

and dispense     with   oral    argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2